UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
February 22, 2019
Karen J. Olex
Executive Director for Special Populations
Oakland Schools
2111 Pontiac Lake Road
Waterford, Michigan 48328
Dear Ms. Olex:
This letter responds to your electronic correspondence (email) to me regarding the Michigan
Department of Education’s policy addressing transition assessments administered under the
Individuals with Disabilities Education Act (IDEA). Specifically, you asked whether parental
consent is required prior to conducting “age appropriate transition assessments” referenced in the
IDEA Part B transition services provisions.
We note that section 607(d) of the IDEA prohibits the Secretary from issuing policy letters or
other statements that establish a rule that is required for compliance with, and eligibility under,
IDEA without following the rulemaking requirements of section 553 of the Administrative
Procedure Act. Therefore, based on the requirements of IDEA section 607(e), this response is
provided as informal guidance and is not legally binding. This response represents an
interpretation by the Department of the requirements of IDEA in the context of the specific facts
presented, and does not establish a policy or rule that would apply in all circumstances.
In brief, while there is nothing in IDEA that would prevent a State from requiring parental
consent for age appropriate transition assessments related to appropriate measurable
postsecondary goals, it is the position of the Office of Special Education Programs that in
general, IDEA does not require a public agency to obtain parental consent before conducting
those assessments, unless the assessments are part of an initial evaluation or reevaluation. Our
explanation of relevant IDEA requirements follows.
Under 34 C.F.R. § 300.320(b), beginning with the first individualized education program (IEP)
to be in effect when a child turns 16, or younger if determined appropriate by the IEP Team, and
updated annually thereafter, the IEP must include: (1) appropriate measurable postsecondary
goals based on age appropriate transition assessments related to training, education, employment,
and where appropriate, independent living skills; and (2) the transition services, including
courses of study, needed to assist the child in reaching those goals. The term “evaluation,” under
IDEA, means procedures used in accordance with 34 C.F.R. §§ 300.304 through 300.311 to
determine whether a child has a disability and the nature and extent of the special education and
related services that the child needs. Once a child has been fully evaluated for the first time
in a State, a decision has been rendered that a child is eligible under IDEA, and the
required services have been determined, any subsequent evaluation of a child to determine
whether the child is a child with a disability and the nature and extent of special education
and related services that the child needs would constitute a reevaluation. 20 U.S.C. § 1414(a)(2).
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Page 2 – Karen J. Olex
IDEA requires a public agency to obtain parental consent prior to conducting an initial
evaluation or reevaluation. 20 U.S.C. §§ 1414(a)(1)(D)(i)(I) and 1414(c)(3) and 34 C.F.R. §
300.300(a) and (c). Under 34 C.F.R. § 300.300(a)(1), a public agency proposing to conduct
an initial evaluation to determine if a child qualifies as a child with a disability under
34 C.F.R. § 300.8 must, after providing notice consistent with 34 C.F.R. §§ 300.503 and
300.504, obtain informed consent, consistent with 34 C.F.R. § 300.9, from the parent of
the child before conducting the evaluation. If the parent of a child enrolled in public school,
or seeking to be enrolled in public school, does not provide consent for the initial evaluation,
or the parent fails to respond to a request to provide consent, the public agency may, but
is not required to, pursue the initial evaluation of the child by utilizing the IDEA
procedural safeguards (including the mediation procedures under 34 C.F.R. § 300.506
or the due process procedures under 34 C.F.R. §§ 300.507 through 300.516). See 20 U.S.C.
§ 1414(a)(1)(D)(ii)(I) and 34 C.F.R. § 300.300(a)(3)(i).
A public agency also must obtain informed parental consent, in accordance with 34 C.F.R. §
300.300(a)(1), prior to conducting any reevaluation of a child with a disability. If the
parent of a child who is enrolled or seeking to be enrolled in public school refuses to
consent to the reevaluation, the public agency may, but is not required to, pursue the
reevaluation by using the consent override procedures described in 34 C.F.R. §
300.300(a)(3). Also, the informed parental consent to conduct a reevaluation need not be
obtained if the public agency can demonstrate that it made reasonable efforts to obtain
such consent and the child’s parent has failed to respond. See 20 U.S.C. § 1414(c)(3) and 34
C.F.R. § 300.300(c)(1)-(2). Finally, parental consent is not required before reviewing existing
evaluation data on the child as part of an evaluation or a reevaluation or administering a test or
other evaluation that is administered to all children unless, before administration of that test or
evaluation, consent is required of parents of all children. 34 C.F.R. § 300.300(d)(1).
In your correspondence you state that the assessments at issue are competency-based transition
assessments that are administered to all transition-aged students on a yearly basis, in order to
develop postsecondary goals. If those assessments are administered to all students, both with and
without disabilities, consistent with 34 C.F.R. § 300.300(d)(1)(ii), parental consent would not be
required unless it is required before the administration of the assessment to all children. Further,
we believe that generally, parental consent is not required prior to conducting an age appropriate
transition assessment because the purpose of the assessment is to develop appropriate
postsecondary IEP goals and not to determine whether a child has or continues to have a disability,
and the nature and extent of the special education and related services that the child needs. If,
however, the IEP Team determines that a reevaluation of the child is warranted in order to obtain
additional data, based on the student’s educational or related services needs including improved
academic achievement and functional performance, the public agency is required to obtain parental
consent consistent with 34 C.F.R. § 300.300(c). See also 34 C.F.R. § 300.303(a)(1). Under 34
C.F.R. § 300.300(d)(2), a State may require parental consent for other services and activities under
Part B of IDEA if it ensures that each public agency in the State establishes and implements
effective procedures to ensure that a parent’s refusal to consent does not result in a failure to
provide the child with a free appropriate public education. Consequently, if a State chooses to
require consent for transition assessments it would be required to inform its local educational

Page 3 – Karen J. Olex
agencies and the Secretary of Education of this State-imposed requirement. 20 U.S.C. § 1407(a)(2)
and 34 C.F.R. § 300.199(a)(2).
If you have any further questions, please do not hesitate to contact Ms. Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs

